Order, Supreme Court, Bronx County (Alan J. Saks, J.), *135entered May 4, 2004, which, inter alia, denied the motion of defendant-appellant Israel Discount Bank of New York/MOC for summary judgment, unanimously reversed, on the law, without costs, the motion granted and the complaint dismissed as to defendant-appellant Israel Discount Bank of New York/MOC. The Clerk is directed to enter judgment accordingly.
In this personal injury action arising from plaintiffs slip and fall on an oily substance on the floor under the counter where she was serving food, it is undisputed that defendant-appellant neither created the supposedly slippery floor nor had actual or constructive notice thereof. Plaintiff’s contention that defendant-appellant created the condition by failing to supply “rubber matting” in areas where food servers and preparers could reasonably be expected to place their feet is insufficient, absent any contractual or regulatory requirement to that effect, to defeat defendant-appellant’s motion for summary judgment dismissing the complaint against it. Concur—Tom, J.P., Andrias, Sullivan, Ellerin and Sweeny, JJ.